DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the amendments filed 08/02/2022.
Claims 1, 4-7, 10, 11, 14-17 and 20 are pending.
Response to Arguments
Applicant’s arguments, see page 6, filed 08/02/2022, with respect to the rejection of claims 1-8, 10-18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 11 have been amended to recite “determining, for each acquired electrical signal, whether the electrical signal comprises a single-potential signal having a single annotation or a double-potential signal having a first annotation and a second annotation at different, respective times within the cycle of the heart; assigning, for each determined single-potential signal, a local activation time (LAT) corresponding to the single annotation; determining, for each determined double-potential signal, a distance of the signal from the region of the ablated tissue and whether the distance is within a preset threshold; assigning, for each determined double-potential signal having a distance not within the preset threshold, the LAT corresponding to the first annotation or the second annotation of the double-potential signal with a larger potential; assigning, for each determined double-potential signal having a distance within the preset threshold, the LAT corresponding to the first annotation or the second annotation of the double- potential signal that is closest to an annotation for a neighboring signal having a distance from the region of the ablated tissue greater than the first or second annotation; and displaying each of the assigned LATs on an electroanatomical map of the heart.”.  Dependent claims 2, 3, 8, 12, 13, and 18 have been canceled. Applicant argues that Stewart or Stewart in view of Harlev fails to disclose the amended limitations. Examiner agrees. No prior art was found  teaching or suggesting “assigning, for each determined double-potential signal having a distance not within the preset threshold, the LAT corresponding to the first annotation or the second annotation of the double-potential signal with a larger potential; assigning, for each determined double-potential signal having a distance within the preset threshold, the LAT corresponding to the first annotation or the second annotation of the double- potential signal that is closest to an annotation for a neighboring signal having a distance from the region of the ablated tissue greater than the first or second annotation” as recited in independent claims 1 and 11 in combination with the recited steps and elements of the claimed invention. Therefore, the rejection of claims 1, 4-7, 10, 11, 14-17 and 20 under 35 U.S.C. 103 has been withdrawn. However, after further consideration, amended claims 1, 4-7, 10, 11, 14-17 and 20 are now rejected under 35 U.S.C. 101, as explained in the current office action below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 10, 11, 14-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite a method and apparatus for electrophysiological assessment. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method and claim 11 is directed towards an apparatus, and thus meet the requirements for step 1. 

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 11 recite a method and an apparatus for electrophysiological assessment comprising acquiring electrical signals from myocardial tissue, determining whether the signal is a single potential signal with one annotation or a double potential signal with two annotations, assigning a local activation time (LAT) to each single potential signal based on the annotation, determining a distance of the signal from the ablated tissue for each double potential signal and determining whether the distance is within a threshold, for each double potential signal not within the threshold, assigning the LAT with the larger potential, for each double potential signal within the threshold, assigning the LAT corresponding to the annotation that is closest to a neighboring signal annotation, and displaying the LATs on a map. The limitation of a method and apparatus for electrophysiological assessment, as drafted in claims 1 and 11, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic display, probe, and a processor. For example, a user could acquire the electrical signals, determine if it is a single or double potential, assign a LAT to each single potential signal based on the annotation, determine a distance of the signal from the ablated tissue for each double potential signal and determine whether the distance is within a threshold, for each double potential signal not within the threshold, assign the LAT with the larger potential, for each double potential signal within the threshold, assign the LAT corresponding to the annotation that is closest to a neighboring signal annotation, and present the LATs on a map. Other than reciting a display, probe, and processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1 and 11 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a display, a probe, and a processor are recited at a high level of generality (i.e. as a generic display, a generic probe configured to acquire electrical signals, and a generic processor configured to process and analyze the electrical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the method or apparatus provide no means for using the electrophysiological assessment for any further diagnosis or assessment. Simply displaying the LATs on an electroanatomical map does not integrate the abstract idea into a practical application. See MPEP 2106.06(b) and (f) and MPEP 2106.04(a)(2)(III)(C). 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a display, a probe, and a processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections, claims 1, 4-7, 10, 11, 14-17 and 20 are not indicated as allowable due to the rejection under 35 U.S.C. 101 as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792